Case 2:20-cv-02063-ELW Document 14                                    Filed 12/23/20 Page 1 of 3 PageID #: 839




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      FORT SMITH DIVISION


RICKEY DOOLEY                                                                                         PLAINTIFF

          v.                                       CIVIL NO. 20-2063


ANDREW M. SAUL, Commissioner
Social Security Administration                                                                        DEFENDANT

                                             MEMORANDUM OPINION


          Plaintiff, Rickey Dooley, brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of the Social Security Administration (Commissioner)

denying his claims for a period of disability and disability insurance benefits (DIB) under the

provisions of Title II the Social Security Act (Act). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner's decision. See 42 U.S.C. § 405(g).


          Plaintiff protectively filed his current application for DIB on December 8, 2017, alleging

an inability to work since December 8, 2017, 1 due to residuals of a torn bicep in the right arm; no
                                                             0F




grip in the right hand; an inability to lift with the right, dominant hand; no strength in the right

arm; and diabetes. (Tr. 142-143, 223, 309). An administrative hearing was held on July 23, 2019,

at which Plaintiff appeared with counsel and testified. (Tr. 104-127).

          By written decision dated September 30, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 13).



1 The Court notes Plaintiff’s application indicates the alleged onset of disability date is January 11, 2018. (Tr. 223). However, the

Disability Determination Explanation (Reconsideration) indicates Plaintiff’s alleged onset of disability is December 8, 2017. (Tr.
142, 271). The ALJ used the earlier alleged onset of disability date in the administrative decision.

                                                                  1
Case 2:20-cv-02063-ELW Document 14                   Filed 12/23/20 Page 2 of 3 PageID #: 840




Specifically, the ALJ found Plaintiff had the following severe impairments: skin cancer, diabetes

mellitus, gout, a right shoulder dysfunction, a kidney disorder, and a disease of the liver. However,

after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

not meet or equal the level of severity of any impairment listed in the Listing of Impairments found

in Appendix I, Subpart P, Regulation No. 4. (Tr. 14). The ALJ found Plaintiff retained the residual

functional capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) except that he can frequently
       reach overhead with the right dominant upper extremity.

(Tr. 15). With the help of a vocational expert, the ALJ determined Plaintiff could return to his past

relevant work as a chart changer, as generally performed. (Tr. 19).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after reviewing additional evidence submitted by Plaintiff denied that request on March 14, 2020.

(Tr. 1-5). Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the case

is now ready for decision. (Docs. 12, 13).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

                                                 2
Case 2:20-cv-02063-ELW Document 14                   Filed 12/23/20 Page 3 of 3 PageID #: 841




words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 23rd day of December 2020.


                                                  /s/ Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3
